.
Mr. President, the friendly relations which link Iraq, your country, with mine make it a very special pleasure for me to convey to you my warm congratulations and to express my best wishes for your success following your election to the presidency of the thirty-sixth session of the General Assembly.
3.	Your competence, based on long experience acquired in the course of a distinguished career, and your thorough knowledge of the Organization, its objectives, its activities, its methods of work, have led you quite naturally to invite the General Assembly to depart from a repetitive litany of declarations and decisions without real impact in order to devote itself completely to its primary function of safeguarding and strengthening the peace and progress of mankind.
4.	This realistic approach to international problems was reflected in an original proposal made at the first meeting by your predecessor, Mr. von Wechmar, an eminently qualified diplomat and a man of outstanding human qualities. Being an able diplomat, the President of the thirty-fifth session of the General Assembly wisely called for a meeting of the Presidents of the five preceding sessions of the General Assembly with a view to improving the methods of work of the Organization. We are grateful to him for thus having called upon the profound dynamism and wealth of wisdom of our continents.
5.	In reiterating our esteem for him, we express the wish that this proposal will be promptly acted upon. There is no doubt that Africa, through the voice of one of its distinguished sons who guided the proceedings of the thirty-fourth session in masterly fashion, as we all know, will make a valuable contribution to this work of shading a new world.
6.	This is an excellent opportunity for me to convey to my friend, Mr. Kurt Waldheim, and his able colleagues the tribute they well deserve for their tireless dedication to the cause of the United Nations. We have spoken with this remarkable diplomat on more than one occasion, and he knows that each time we have listened to him with great interest because of his constant concern for restraint and his keen awareness of the complexity and delicacy of the countless problems in international affairs.
7.	Those who drafted the Charter of the United Nations had generous dreams of an outward-looking world in which the various nations, large and small, strong and weak, would extend their hands to one another and build a universal civilization that would shine with the brilliance of a thousand lights. One of those dreams becomes more of a reality from year to year. At this session the United Nations is receiving two new Members. The people of Vanuatu and the people of Belize are taking their places in the ranks of the free peoples of the world. The people of Mali greets and congratulates the peoples of those two new republics and assures them of our dynamic and fraternal co-operation in carrying out their national endeavors.
8.	This emergence of new States has undoubtedly injected new vigor into the United Nations and success would certainly have crowned our hopes if it were not for the opposition shown by some Powers to the new spirit these young sovereign States are seeking to instil in the United Nations. Each session of the General Assembly should provide us with an opportunity to take stock of our achievements and to prepare ourselves for further successes which step by step bring us closer to our common goals.
9.	Clearly the United Nations is continuing, year by year, its victorious march towards universality. However; mankind continues to live in anguish for the uncertain future. Mistrust and confrontation characterize, unfortunately, the present state of international relations. Armed conflicts have become a feature, particularly in the third world.
10.	Last year we hoped for a gradual subsiding of the political and economic turmoil that had shaken the world. Unfortunately, that has not been the case, and lie present session of the General Assembly has opened against an international horizon that is still dark.
11.	Our common commitment to seek concerted, just and equitable solutions to grave international problems is
very seriously endangered by the emergence of contradictory policies and of hostile blocs feverishly preparing to impose their views on one another by force. Coexistence among States, instead of bringing new promise, has turned towards aggression.
12.	The Powers whose many privileges have given them the principal responsibility for the maintenance of international peace and security have adopted behavior that remind^ one of the night before the battle. The climate of detente which had in some measure allowed different political, economic and social systems to lay the foundations of cooperation to the benefit of all has seriously deteriorated. Ideological differences are unfortunately being settled on the battlefield.
13.	The regrettable tensions thus generated have weakened our ability to find just, equitable and lasting solutions to the very fundamental problems that affect our .future. The aspiration of our peoples to live in dignity and in spiritual, moral and material tranquility is thus being increasingly jeopardized. Nevertheless, the Charter of the United Nations is a marvelous international instrument embodying ideals, concepts and principles which provide sure values for the growth of our civilization.
14.	I have come here on behalf of the people of Mali to give voice to our deep commitment to those principles, to those objectives, to those aims. Indeed, it is those ideals, those concepts and those principles that have fashioned the long and rich history of our people.
, 15. The Republic of Mali deliberately joined the United Nations precisely because the Charter enhances human dignity. The Republic of Mali voluntarily became a Member of the international Organization because of its universal character, which is the source of its strength and determines its future.
16. It is, therefore, aberrant., unjust and senseless that men who alongside their brothers in arms have courageously and worthily contributed to saving freedom should be kept under the yoke of colonial domination. Although decolonization has been inscribed in glorious letters in the annals of the United Nations, the history of this recovery of dignity by the world's peoples has not yet been written in its entirety. The process of total decolonization is being blocked, particularly in certain parts of Africa, our beloved continent, thousands of whose worthy sons have fallen heroically on foreign soil in alien wars the unsung heroes* of victories that have given mankind renewed faith in its own continued existence.
11. Yes. Africa continues to feel the violence of foreign domination. Namibia, convulsed by opposing historical currents, now finds itself under the rod of the racist regime of South Africa. In point of fact, the sacred principle of
self-determination a principle recognized by the United Nations and enshrined in its Charter, a principle consistently reaffirmed by the international community  is being flouted. United Nations sovereignty over Namibia was clearly established by the International Court of Justice. Its recommendations for leading that colonial Territory peacefully to independence, and the many resolutions of the General Assembly, have met only with scorn on the part of the racist i£gime of Pretoria. That reactionary regime continues ^. with total impunity, to pursue its policy of bloody repression, territorial expansion, blatant aggression and, thus, of serious infringement of international peace and security.
18.	The recent deliberate invasion of the free and sovereign territory of the People's Republic of Angola is one further episode in this unacceptable policy of the South African racists. The Security Council, which on other, perhaps less urgent, occasions did not hesitate to mobilize troops to safeguard peace where the Council felt it to be threatened, on this occasion did not even deign to face the grave and inadmissible challenge being hurled at the entire international community by a regime condemned by the human conscience.
19.	At the very least, the United Nations, which more than ever has the moral duty of supporting Namibia in its heroic march towards independence, should ensure the scrupulous implementation of resolution 435 (1978), adopted unanimously by the States members of the Security Council. Any attempt to water down that resolution, which remains the only valid basis for a settlement of the Namibian problem, is merely a desperate last minute maneuve designed to deprive the South West Africa People's Organization [SWAPO], the sole legitimate representative of the Namibian people, of its rightful place at the global negotiating table.
20.	It should be clear to all perpetrators of such maneuvers that, since one negotiates only with those who fight, SWAPO, which has taken up arms to free its fatherland, is the only party qualified to represent the Namibian people in any negotiations. This fact has just been forcefully reaffirmed by the recent emergency special session of the Assembly. All diplomatic, political, economic and military means should be used to combat a system which has' become a source of shame for mankind. We do not have the right to fail in so urgent a duty. To act otherwise would be to betray the mandate entrusted to us by our peoples to defend them against hatred and violence.
21.	Yes, it is because it embodies racial hatred and violence that the apartheid regime continues to deprive the black majority in its long-suffering land of Africa of its elementary right to respect for human dignity. It would therefore be a labor of peace to isolate the racist regime, the regime of hatred for the black man, and to apply to it the relevant provisions of Chapter VII of the Charter. To that end, I repeat from this rostrum the urgent appeal constantly addressed to the Western Powers, which have become so prompt to monitor respect for human rights throughout the world, finally to heed the anguished and unceasing cry of Africa for them to resolve together to serve the cause of justice and all mankind by helping the international community, which has been defied, to destroy the apartheid regime.
22.	Unfortunately, southern Africa is not the only part of our beloved continent that is feeling the effects of the last throes of colonial domination: the northwestern part of Africa is suffering on its flank the aftereffects of a still incomplete decolonization. I refer to Western Sahara, which is part of a geographical and human grouping to which my country, Mali, belongs. That area, which has fashioned its own identity characterized by the mutual enrichment of cultures, ways of thinking, a common view of the world, identical beliefs in the sacred nature of human life and a painful common heritage of colonial domination, indisputably constitutes the fruitful belly of our African continent.
23.	Now, at the very moment when, after many vicissitudes, one of the elements in this whole was to be the last to decide on its own future, serious tension has arisen; persistence could disturb the harmony that has always characterized the fraternal coexistence of the peoples of our region, the friends and neighbors of the people of Mali, peoples that legitimately lay claim to the same history, culture and faith.
24.	That is why the people of Mali, committed to struggle for the triumph of
self-determination and with a basic concern for the diplomatic stability and equilibrium of the region, chose very early on to work towards dissipating these tensions. In so doing, my country's only motive is to work for peace.
25.	To that end, in order to enable our continental organization to get out of the impasse, Mali during the fifteenth session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU\, held at Khartoum in 1978 urged and succeeded in obtaining the creation of an instrument to prepare for deliberations among Heads of State on the question of Western" Sahara.
26.	Since the establishment of this remarkable tool, succeeding sessions of the OAU Assembly have all enabled us to make" real progress towards a coherent solution to this problem. Based on reports of the Ad Hoc Committee of Heads of State and Government on Western Sahara, and after having clearly indicated that the principle of
self-determination remains the keystone of the painful fratricidal conflict in Western Sahara, the sixteenth and seventeenth sessions of the OAU Assembly, held at Monrovia and Freetown, took further steps to improve the atmosphere in that region. The last OAU Assembly, at Nairobi, also ended on an extremely encouraging note. At present, the stage of general considerations with regard to this subject has been completed, and we have even begun to consider specific modalities for a final settlement of the problem. The Implementation Committee that succeeded the Ad Hoc Committee and that was given full powers at the eighteenth OAU Assembly, will pursue its mission in a dispassionate spirit and in perfect and permanent harmony with all the parties concerned, in order to arrive at proposals that will ensure respect for the sovereignty of some and for the legitimate demands of others.
27.	For its part, Mali wishes to assure the General Assembly that as a member of that committee it will work solely for the cause of peace.
28.	Africa remains confident that the technical assistance requested of the United Nations to finalize the decolonization of Western Sahara will be forthcoming, for it is true that here too the preservation of international peace and security is involved.
29.	The urgent problems of development re constantly being eclipsed by grave crises within and among African States, crises that are also sequels of the colonial phenomenon. Such is the case with the painful crisis in Chad, which remains one of the major concerns of the G\U and particularly of the Republic of Mali, which, like that long-suffering country, is a member of our young regional organization, the Conference of Saharan States. The fratricidal war that took place there was a dangerous threat to the territorial integrity, independence and national unity of that brother country.
30.	As in the case of the conflict over Western Sahara, it is imperative that the quest for a solution to this African problem remain African. Of course, an organized Africa should be able to rely in this rase also on the very valuable assistance of the international community in arriving at a final solution to the situation, based on the Lagos Agreement on National Reconciliation in Chad, of August 1979.
31.	Elsewhere in Africa, border conflicts a further heritage of colonization often lead to senseless and devastating fratricidal wars. Convinced of the futility of war as a means of settling conflicts, especially among kindred States, Mali will tirelessly continue to make its modest contribution to the efforts of Africa to seek solutions to these African crises. In such crises, we should be able to stifle our rancors and transcend our differences in order to achieve peace, unity and concord on the basis of respect for the sacred principles of the OAU and especially on the basis of the principle of the inviolability of the borders inherited from colonization.
32.	Outside Africa, through non-respect of the universal principles enshrined in the Charter non-use of force, settlement of international disputes by peaceful means, noninterference in the internal affairs of others and the right of peoples to
 self-determination hotbeds of war and tension, far from diminishing, are spreading.
33.	Those principles, which constitute the basic elements of the foreign policy of Mali, are based on the profound conviction of the people of Mali that without these noble ideals, which should be the sole foundation of the international legal order, international relations would be impossible.
34.	Although the diplomatic history of the past four decades should have taught us that the use of force can never provide a permanent solution to the problems of nations and that without peace there can be no civilization, the strategy of fait accompli, the constant and heedless use of force, the patent and frequent violations of the Charter and of relevant United Nations resolutions all, unfortunately, ^constitute the daily actions of certain Member States of the Organization that calmly enjoy total impunity.
35.	Like the racist regime of South Africa, which, because it has been abetted and supported in its acts of international piracy, has violated with total impunity the territorial sovereignty of the People's Republic of Angola, its ally, the Zionist regime of Israel, arrogantly continues its illegal and prolonged occupation of the Arab territories it has usurped. What is more, in its conceit, Israel, defying the thousands who have placed their faith in the Eternal, have not hesitated to proclaim Jerusalem that thrice Holy City, which bears infinite testimony to the spiritual heritage of three revealed faiths its so-called eternal and indivisible capital. Even worse, the Zionist State is daily pursuing its inflammable policy with regard to Lebanon, which is being destroyed by its expansionist bombardments, and has not hesitated, with the same impunity, to violate the territorial integrity of Iraq.
36.	The international community is duty bound to put an end to this unjust fact of history, to Israel's expansionist behavior that has forced the heroic Palestinian people to have recourse to armed resistance. The Zionist State, more than any other, should remember that one cannot with impunity attempt to exterminate a people, particularly the Palestinian people, which stands as a whole behind the Palestine Liberation Organization [PLO], its sole and authentic representative.
37.	Because it lies at the heart of the Middle East crisis, the Palestinian problem remains the first that must be dealt with. Any peace process in the Middle East must take this major element into account. It is in order to bring to life this reality that voices in all quarters are being raised in favor of the recognition of the legitimate rights of the Palestinian people.
38.	These are ajot only the voices of conscience. They are also the voices of reason. They can be heard at conferences, gatherings and seminars, from all those who have known the horrible consequences of the use of force. They aie heard among the rising generation and in Israel itself.
39.	This language which is that of the people of Mali is also the language of the OAU, the language of the nonaligned movement, the language of the Islamic Conference; in short, the language of all peoples which give peace its true meaning and which are fighting to safeguard if, This language is in keeping with the legitimate aspirations of the Palestinian militants and is in harmony with the many initiatives concerning the establishment of a just and lasting peace in the Middle East.
40.	The latest, highly historic initiative, taken by Emir Eahd ibn Abdul Aziz, Crown Prince and Deputy Prime Minister of the Kingdom of Saudi Arabia, after the. important Third Islamic Summit Conference, held at MeccaTaif, deserves the full attention of the current session of the General Assembly.
41.	Indeed, this peace plan aims concretely at finding a comprehensive solution to the problem of the Middle East in general and the Palestinian problem in particular. The peace plan's eight points are in keeping with the relevant decisions of the aforementioned Islamic Summit Conference. They are in keeping with the Charter of the United Nations and the recognized and admitted standards of international law. Designed to liberate the Arab territories occupied by Israel, to preserve the physical and intellectual patrimony of the Palestinian people and prevent the Holy City of Jerusalem from being disfigured and diverted from its Original status as the common heritage of mankind, to ensure the exercise by the Palestinian people of its inalienable rights to  elf-determination and, finally, to recognize the right of all States of the area to live in peace, this realistic and balanced plan enjoys the full support of the Government of the Republic of Mali.
42.	Whichever way one turns, one can see brothers who at great price have won their independence in faith and" national unity opposing and destroying each other. The guaranteeing of their independence and security eludes their grasp for, in fact, they are no longer the masters of their own independence and security. Interference in the internal affairs of other States seems to be acquiring ever increasing legitimacy from year to year.
43.	This bitter observation should lead us to redouble our efforts to end all fratricidal wars.
44.	Korea, united in the struggle for the independence which it courageously won, has for too long been divided into two hostile camps. The reunification of Korea, united by its history, its geography, its civilization, its genius and the profound aspirations of its people, should be possible on the basis of the important proposals contained in the 10 points presented in October last by the President of the Democratic People's Republic of Korea at the Sixth Congress of the Workers' Party of Korea. There are not two Koreas there is Korea. There are not two Korean peoples; there is the Korean nation.
45.	The troubling situations which seem to persist endlessly in Kampuchea and in Afghanistan are subject to the same analysis. Only a political settlement in keeping with the age old talents of these peoples is capable of providing definitive solutions with appropriate guarantees.
46.	Foreign domination is not the only factor producing crises in international relations. The world seems to have settled into a state of endemic fear. The weak outlines of the detente of past decades are gradually being blurred. Diplomatic language is becoming harsh and brutal. Patient dialogF capable of bringing peace has given way to the threat and use of force. Military superiority considered as the only way to maintain a hypothetical international balance has led to a mad race to manufacture and stockpile weapons of war that each day are being perfected to improve their capacity for mass destruction.
47.	Conferences on disarmament are bogged down. The Second Disarmament Decade, solemnly proclaimed at the thirty-fifth session of the General Assembly, has begun with sabre-rattling.
48.	Meanwhile, as new generations of terrifying weapons are being developed, with every second that passes, more than $16 million are swallowed up in armaments. Diverting a mere 1 per cent of these enormous arms expenditures, which now exceed the astronomic figure of $1 billion per day, to the preservation of life would put an end to the nightmare of millions upon millions of people and would open opportunities to the destitute of this world to enrich our civilization through their creative talents.
49.	And it is high time for this long-awaited change to take place. Indeed, the present international economic order is in no better shape than the difficult political situation. There too tension has arisen and restrictions in thinking have been introduced which have prevented the achievement of satisfactory results in the establishment of a new internatidnal economic order. Thus we find ourselves in a situation which is an insult to intelligence and common sense.
50.	Every day we pride ourselves on our technical and technological prowess. We*have successfully begun to master the elements of our planet, whose secrets we have unveiled. We have carried out daring beyond the atmosphere; our planet abounds in vital resources; and we produce others when the need arises. And yet it is precisely at this time that the .most serious economic disorder confronts all mankind with, on the one hand, a very small minority staggering under the weight of riches that are frequently wasted and, on the other hand, an overwhelming majority suffering absolute poverty.
51. The economic relationship between rich countries and developing countries, instead of being one of healthy and fruitful cooperation, is sliding towards that of subjugation. The many conferences devoted to reversing this unfortunate trend continue to accumulate ritualistic reports in place of practical solutions, in the absence of political will on the part of the technically advanced countries. The question is whether we are capable of making rational use of the vital resources of the world economy, whether we have decided to be partners in progress together and, finally, whether we wish to provide common answers to our common destiny.
.52. The current crisis which is shaking the foundations of our whole planet is a general crisis, and it is an illusion to think that any oases of prosperity can be built in the midst of so much misery.
53.	It is precisely to meet this whole range of political and economic concerns that the third world has refused to embark upon the sterile courses of confrontation and selfishness. That is why the nonaligned movement, of which Mali is a member, was created, and we are celebrating its twentieth anniversary with redoubled determination to see our ideals triumph.
54.	This movement does not seek the impossible; its aim is to rally goodwill and it seeks a pooling of efforts to establish a just world. It is working for a decrease in international tension and the participation of all States, with no exceptions, in the management of international affairs. It aspires to establish confidence so that weapon stockpiles may give way to grain silos, so that hospitals and schools may increase in number in order to improve the quality of life and, lastly, so that man may be at peace with himself.
55.	The proposals submitted by the nonaligned countries during the global negotiations for the establishment of the new international economic order derive from this. These negotiations have gone beyond the stage of definitions and analyses. They have made it possible to identify five fields: those of raw materials, energy, trade, development, and monetary and financial questions. The negotiations nevertheless remain deadlocked at this point, just as do the negotiations on the law of the sea.
56.	But we are not the masters of time, and our peoples are impatient and anxious about their future. We therefore call for a manifestation of that political will without which, postponing deadlines, we are merely making the difficulties more complex and restricting, and casting our populations into turmoil and revolt.
57.	Mali hopes that ways and means will be found for the effective launching of genuine global negotiations before the end of the present session. These global negotiations, advocated originally, let us not forget, this, by the nonaligned movement, should exclude no State Member of the Organization. It is essential that their .universal character be preserved. For that purpose the United Nations is the most appropriate framework.
58.	This important question of negotiations must be examined in a spirit of dynamic interdependence in which every State, first mastering its own development, will participate in the integration of the world economy on a balanced and just basis. Thus it is that the new international economic order has fundamentally a national dimension.
59.	Mali is aware of the present shortcomings of its economy, which have been aggravated by the fact that it is landlocked, by the severe consequences of the hostile and capricious climatic conditions it has suffered for 10 or so years and, of course, by the known, effects imposed on it by the serious crisis in the world economy.
60.	That is why the people of Mali has mobilized itself in order to build an independent and planned national economy, relying on its own talents, on its enormous natural potential and on subregional, regional and international cooperation. This option of the Democratic Union of the Malian People is in keeping with Mali's effort to promote endogenous development. It is a national economy, because it is turned inward towards the satisfaction of our own needs and is no longer an outward looking economy. We wish to conduct our development by means of basic day-by-day actions in which all participate, so as to achieve self-sufficiency at the local level. This action, decided on by the rural populations and carried out by and for themselves within the framework of Tons, or village associations, provides the support for basic integrated development. It is an independent economy, because it is designed to master our resources so that they may be used for the improvement of the quality of life of all Malians, either by processing the resources on site or through as equitable as possible a system of international exchange. It is a planned economy, because it is based on the five-year plans which define the stages of our national effort and regulate our actions in terms of our fundamental objectives; Moreover, Mali has set itself a substantial program of action for accelerated development for the period from 1981 to 1990 within the context of the Third United Nations Development Decade, which is the principal instrument of the new international economic order.
61.	An independent and planned national economy in Mali is therefore the internal dimension of the new international economic order. That is why our economy is oriented towards the world, conscious as we in Mali are of the need for progressive integration of our economies, so uniform is our ethic and so closely does the principle of individual and collective self-sufficiency advocated by the nonaligned movement and the OAU fit our national personality.
62.	It is therefore not surprising that my country, Mali, should be a founding and dynamic member of all the regrouping in West Africa. One example is the organization for the improvement of the Senegal River, of which Mauritania, Senegal and Mali are members. Its key works are the Diama and Manantali dams, which will make it possible to control the waters of the Senegal River and produce electricity, irrigate extensive fertile tracts of land and open up a navigable waterway from the sea to the hinterland of Mali.
63.	We cite also as an original joint undertaking, with political and social implications as important as its economic effects, the Authority for the Integrated Development of the LiptakoGourma.
64.	This is designed to promote comprehensive development of a region common to the three member countries Upper Volta, Mali and Niger. This area will thus be at the same time a focusing point, a meeting-ground for economic and social development and a healthy attempt to go beyond the artificial question of frontiers through cooperation.
65.	fh the same spirit of unity and of maintaining a common front to face nature's challenge, Mali, Cape Verde, Gambia, Upper Volta, Mauritania, Niger, Senegal and Chad established in September 1973 the Permanent Inter-State Committee for Drought Control in the Sahel [CILSS] to help the victims of that natural calamity and to take action to protect our nations permanently from climatic disasters and the advancing desert and to exploit our immense potential.
A
66.	As I address the Assembly in my capacity as President of the Republic of Mali I am. equally conscious of the great responsibility that has been entrusted to me as current President of the Conference of Heads of State of the Permanent Inter-State Committee on Drought Control in the Sahel.
67.	First of all, I should like to say that although drought is not a new phenomenon its dimension in the eight member States of CILSS is quite different from what it is elsewhere and what it was formerly. Today the countries of the Sahel are at the edge of a serious disequilibrium* which has caused one of the eminent personalities of our time to state that if we are not careful two or three of them might well be stricken from the map of the world before the end of the century. The expression "polygon of famine", which has frequently been used to describe the countries of the Sahel, is evidence of the tragic character for our peoples of the daily struggle for survival in an environment threatened by the advancing desert.
68.	It is because we have confidence in the creative talents of our peoples, and because we believe that the present situation is not irreversible if appropriate measures are taken in time, that our countries have created this marvelous instrument of cooperation, CILSS. Anticipating somewhat the Lagos Plan of Action for the Economic Development of Africa, we have already decided to entrust as a major task to the Committee, the instrument of our solidarity, the elaboration of specific strategies and the implementation of clearly defined policies designed both to limit the effects of the drought and to promote the development of the. region.
69.	The first results of this work have led us to lay down for our countries the strategic objectives that you are aware of, namely, self-sufficiency in food, the restoration of the ecological balance and water control to meet the requirements of the population, livestock and crops.
70.	We should like to express our profound gratitude to all States, groups of States and other generous donors who have responded to our appeal for international solidarity with the people of the Sahel, and I am pleased here to recall the eminent role of the, Sahel club in alerting world opinion, the constant efforts of the United Nations system in this general mobilization and, finally, the effective and unprecedented contribution of the Islamic Conference. The last named, indeed, decided to set up the Committee of Islamic Solidarity With the People of the Sahel [see At-361138, annex I, resolution 7/3P(IS)]. That Committee, in less than six months, was able to collect the sum of $210 million as the first contribution for the launching of our program to bring our economy under control.
71.	It is in terms of our strategic objectives that we have defined a common program for the rehabilitation and development of the Sahel up to the year 2000. In order to carry out this program, we are firmly relying upon increasing support from the international community, by means of which the Sahel, with its potential water and soil resources, could become not only the breadbasket of Africa but also a great world food reservoir.
72.	This action of regional cooperation towards collective self-sufficiency fits in perfectly with the African strategy defined by the Assembly of Heads of State and Government of the Organization of African Unity at Lagos in April 1980. This Lagos Plan of Action was duly taken into account by the General Assembly when it adopted, at its thirty-fifth session, the International Development Strategy for the Third United Nations Development Decade [resolution 35/56]. This is a significant contribution by Africa to the implementation of the new international order, for a more equitable international division of labour, for a more balanced management of the world economy and for a more responsible participation by all members of the international community in the progress of mankind.
73.	One observation must be made. Many countries, particularly those of the third world, are today on the verge of being stifled. It must be recalled that virtually all of the members of CILSS are among the least developed countries of the third world, 21 of whose 31 members are African.
74.	The means to be placed at their disposal so that they can participate in the general progress was recently examined in Paris at the United Nations Conference on the Least Developed Countries. These means, which are aimed at achieving, among other things, an equilibrium in the balance of payments, the writing off of their debts, the supply of financial and technical means in order to render their economies more dynamic, have been included in the Substantial New Program of Action for the 1980s for the Least Developed Countries.1
75.	Our purpose has been to offer to the community of nations specific' and viable examples of cooperation. We consider ourselves to be one of the links in the immense network which we must knit together as a defense against underdevelopment. Our goals, our efforts, must be understood as being complementary to the commitment which we have undertaken together to fight for the harmonious expansion of all of our economies.
76.	These efforts are designed to achieve the establishment of a new just, equitable and constructive international order. Quite simply, the purpose is to enable man to^ assume fully his sacred rights to existence. In particular, it involves guaranteeing freedom for all, creating a climate of confidence among our nations and further strengthening international peace and security so that war and poverty become no more than hideous memories.
77.	The colonial system, even in its death throes, is still disturbing international order. Famine is crushing increasing millions of human beings in its fearful tentacles. Racism is still showing its virulence.
78.	Together with you, we wish to restore the confidence of our people in their creative abilities. Together with you, we wish to preserve international peace and security. For we have committed ourselves by common accord to remain faithful to the purposes and principles of the Charter. We have committed ourselves by common accord to "promote social progress and better standards of life in larger freedom".
79.	The Republic of Mali will keep its promises.
80.	The PRESIDENT (interpretation from Arabic): On behalf of the General Assembly, I wish to thank the President of the Republic of Mali and Chairman of the Conference of Heads of State of the Permanent Inter-State Committee on Drought Control in the Sahel for the important statement he has just made.
